DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant Office action is directed to the Claims filed 3 August 2022. The Examiner notes that an amended set of claims were originally filed on 1 June 2022 without a set of original claims. Because the claims of 3 August 2022 were filed within three months of the original filing date (37 C.F.R. 1.115(b)(3)) said claims are considered the claims set under examination.
Specification
The disclosure is objected to because of the following informalities: The first line of the specification should be amended to indicate that the parent application has issued as a patent.  
Appropriate correction is required.

Claim Objections
Claims 5-10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 5-10 are not been further treated on the merits.
Claim 11 is objected to because of the following informalities:  Claim 11 should read -- A viable…-- .  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,382,292. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims overlap and are anticipated by the claims of the ‘292 Patent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitation “a genetic determinant” renders the claim indefinite because it is directed to a phenotype and not any particular genotype. The Specification defines indeterminate as “an indeterminate plant is defined as a plant which is continually branching from when the first flower appears”. The art teaches that spreading and head number (branching) phenotypes can vary greatly between environments (Kantar et al 2014, Field Crops Research 155: 254-264; see page 258, right column, 1st paragraph). Further, genetic determinants for a branching phenotype in Helianthus annuus are known in the art (Bert et al 2003, page 187, right column, 3rd paragraph). Hence, the metes and bounds of the claims are unclear.
	At claim 11, line 2, “the progeny” lacks proper antecedent basis within the claim, hence the metes and bounds of the claim are unclear.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant claims an interspecific Helianthus plant comprising a genetic determinant responsible for an indeterminate phenotype. Applicant claims said determinant can be found in a plant grown from a deposited seed (claim 3). Applicant claims said interspecific Helianthus plant is made from H. annuus and H. argophyllus (claim 4) which is exemplified in the instant Specification. Further Applicant claims a progeny of a Helianthus seed as deposited and contains a genetic determinant for the indeterminate phenotype (claim 11).
	Applicant describes crossing a commercial H. annuus variety ‘Junior’ with a proprietary inbred H. argophyllus line for making interspecific hybrids (see pages 12-13, Example 1). Applicant describes a single interspecific Helianthus plant variety produced by said crossing as SUO22=SUL1, also called Helianthus Interspecific Hybrid Yellow Dark Centre 70052828 seeds of which Applicant has deposited at the NCIMB (page 12, lines 6-9).
	Applicant does not describe the very broad genus of interspecific Helianthus plants comprising a genetic determinant responsible for an indeterminate phenotype. Applicant does not describe a genetic determinant responsible for an indeterminate phenotype.
	Hence, it is unclear that Applicant was in possession of the invention as broadly claimed. The decision in AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. 111 USPQ2d 1780 (Fed. Cir. 2014) seems to be germane to the instant case. In Abbvie, an analogy is drawn between a claimed genus and a plot of land (see pages 1789-1791). Using this analogy, the Court offered that “[I]f the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.” Similar to the analogy drawn in Abbvie, in the case of Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010), the court (at page 1171) offered: [M]erely drawing a fence around the outer limits of purposed genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.
Claims 2-4 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel plants.  Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the plant.  A deposit of 650 seeds of each of the claimed embodiments is considered sufficient to ensure public availability.  The specification does not disclose a repeatable process to obtain the plant and it is not apparent if the plant is readily available to the public.  It is noted that Applicants have deposited the plant but there is no indication in the specification as to public availability.
(a)	If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
	(b)	If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(i)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	(ii)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
	(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(iv)     a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,
	          (v)	the deposit will be replaced if it should ever become inviable.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 11 is/are rejected under 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Terzic et al (2006 HELIA 29(44): 87-94).
	Instant claims 1 and 11 are directed to a product-by-process, as well as instant claim 3, wherein the indeterminate phenotype is “obtainable” (claim 2) from deposited seed. See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products.
	Terzic et al disclose an interspecific Helianthus plant produced by crossing H. annuus and H. argophyllus on page 91 and Table 2. The crosses disclosed are PHBC1 203A (annuus) with ARG1812 ts4 (argophyllus); PHBC1 202A with ARG1812 ts21; and PHBC1214A with ARG1805 ts18. The H. annuus lines PHBC1 203A and PHBC1 202A are disclosed as having minimal basil branching as illustrated in Figure 1 on page 88, that being a value of 1, and PHBC1 214A having a determinate no branching phenotype value of 0. All of the H. argophyllus lines have a fully branched phenotype value of 4. Terzic et al disclose interspecific F1 hybrids having a high level of branching (an indeterminate phenotype). Given the fact that the “genetic determinate” responsible for the “indeterminate phenotype” was inherited from the H. argophyllus lines, it would appear that the interspecific Helianthus plants disclosed by Terzic et al would inherently comprise the same genetic determinate as that found in plants grown from seed deposited under NCIMB Accession No. 42200 without evidence to the contrary. The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same, material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the Applicant to provide that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
	Terzic et al do not teach the seed deposited under NCIMB Accession No. 42200.
	In the alternative, the instant claims would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant claims over the teachings of Terzic et al because the instant seed deposited under NCIMB Accession No. 42200 were also produced by crossing and H. annuus with an H. argophyllus plant (Example 1 on page 13 of the instant Specification). Applicant does not teach any specific structure for “the genetic determinate” that would distinguish the claimed invention from the prior art given the fact that the interspecific Helianthus plants taught by Terzic et al comprise an indeterminate phenotype. Further, at instant claim 11, the “progeny” would not have any distinguishing structural characteristic from the interspecific Helianthus plants taught by Terzic et al.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.


/David H Kruse/
Primary Examiner, Art Unit 1663